ORDER ON MANDATE
PER CURIAM.
This cause recurs for consideration upon the mandate of the Supreme Court of the State of Florida pursuant to the decision and judgment of that court reversing a prior decision and judgment of this court. Washington Avenue Food Center, Inc. v. Modlin, Fla.1967, 205 So.2d 295. By our prior decision, Modlin v. Washington Avenue Food Center, Inc., 178 So.2d 596, we reversed the summary judgment for Washington Avenue Food Center, Inc., entered by the Circuit Court of Dade County. In accord with the directive of the judgment of the Supreme Court of Florida, our mandate issued October 18, 1965 is withdrawn, our prior decision and judgment are hereby set aside and vacated insofar as the same applies to Washington Avenue Food Center, Inc., the said decision and judgment of the Supreme Court of *863Florida is herewith made the opinion and judgment of this court and the summary-judgment of the circuit court as to Washington Avenue Food Center, Inc. is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).